                Case: 1:21-cv-03648 Document #: 1-3 Filed: 07/09/21 Page 1 of 4 PageID #:27


                                                                           CJ Rosenbaum <cjr@amazonsellerslawyer.com>



The Sunny Factory v. Haoyi Chen and John Does 1-5
5 messages

CJ Rosenbaum <cjr@amazonsellerslawyer.com>                                                        Thu, May 27, 2021 at 4:40 PM
To: haoyichen@archlakelaw.com
Bcc: lgigliotti <lgigliotti@bellsouth.net>

 Mr. Chen,

 As you may be aware from my firm's prior correspondence with you, it seems that you (or someone using your email
 address), asserted multiple copyright complaints against our client, The Sunny Factory, LLC (a company that sells
 products on Amazon).

 It seems that when our client files DMCA Counter Notices in response, you choose not to file any lawsuits but to
 repeatedly re-assert the same complaints. It also seems that the repeated complaints are invalid.

 Prior to moving forward with litigation and as part of my investigation, I hope to speak with you. My hope is that there is a
 valid reason for your conduct or that someone has improperly used your email address or some other explanation and
 that we can amicably resolve the issues and damages our client suffered.

 While I do not mean to be presumptuous, if you maintain any insurance policies that provide coverage for any of the
 above, please place the carrier on notice and also provide the carrier's information to me so that we can try and resolve
 issues amicably.

 I generally do not provide my cell phone number and hope that you will keep it private. But, in light of the fact that you are
 an attorney and I hope to resolve the issues, please call me on my cell phone number asap: 212-967-4214.

 Thank you for your attention to this matter and I remain,

 Yours, etc.,

 CJ

 --




 CJ Rosenbaum, Esq. | Attorney at Law
 138 East Park Avenue, Long Beach, New York 11561
 Phone: 212-256-1109 | Toll Free: 1-877-9-SELLER
 Skype/ WeChat: amazonsellerslawyer
 CJR@AmazonSellersLawyer.com
 www.AmazonSellersLawyer.com
 Click here for a free copy of our book on Avoiding Suspensions & Drafting POAs if your Account or Listing(s) are
 Suspended.


Haoyi Chen <haoyichen@archlakelaw.com>                                                            Thu, May 27, 2021 at 8:30 PM
To: CJ Rosenbaum <cjr@amazonsellerslawyer.com>

 Thank you, Mr. Rosenbaum. I was retained by the copyright owner(s) and filed copyright infringement reports against
 certain ASINs that infringed my clients' copyrighted works. Regarding your specific allegations of repeated reports against
 the Sunny Factory, I could neither confirm nor deny based on the limited information provided. However, I would really
 appreciate it if you could provide me with Complaint IDs, dates, and contact information to each of the complaints, and I
 will check whether those complaints were filed by me, or by someone using my name without authorization.
                Case: 1:21-cv-03648 Document #: 1-3 Filed: 07/09/21 Page 2 of 4 PageID #:28
 I have been talking with your colleague, Mr. Kerry McDondald, for a resolution regarding my client's reports against the
 Sunny Factory for its infringing activities to the US registered copyright VA 2-247-096. I am wondering if you and your
 colleague are representing the same issue, and whether I could combine my responses. Thank you.




 Arch & Lake                              LLP

 Haoyi Chen PhD JD / Partner

 haoyichen@archlakelaw.com

 Arch & Lake LLP

 2500 Wilcrest, Suite 301

 Houston, Texas, 77042

 Phone: 346-335-9890

 Fax: 312-614-1873



 CONFIDENTIALITY NOTICE: This electronic mail transmission and any attachments are confidential and may be privileged. They should be
 read or retained only by the intended recipient. If you have received this transmission in error, please notify the sender immediately and delete the
 transmission from your system.


 [Quoted text hidden]



CJ Rosenbaum <cjr@amazonsellerslawyer.com>                                                                            Thu, Jun 3, 2021 at 1:19 PM
To: Haoyi Chen <haoyichen@archlakelaw.com>

 Mr. Chen,

 You asked me for information about what seems to be you or someone else repeatedly filing copyright complaints
 against our client after the complaints are repeatedly subject to DMCA counter-notices. Attached is a partial list of the
 complaints asserted by you or by someone that has access to your emails. I believe that Kerry McDonald, one of our
 Senior Paralegals previously provided this information to you.

 Also attached, you will please find a list of trademark applications that seemingly involve you that are clearly invalid for
 multiple reasons, i.e. descriptive. Look at "Women's Gifts" and Icicle Lights Outdoor and others. I believe that some of
 the applications are adversely affecting our client as well. I have attached a list of your TM apps.

 At this juncture, if the copyright complaints were asserted by you or someone else obtained access to your email
 addresses and asserted the complaints, the complaints have caused approximately $2 million in damages from lost sales
 and other significant damages. Please place your firm's carrier on notice of our client's potential claim against you and
 your firm. While I understand that our client is not your client, if your firm had a security breach and your email was being
 used to harm our client, your policy may provide coverage.

 If your carrier or your firm assigns counsel to you, please have them contact me asap. If you are going to handle this
 issue or someone else within your firm is going to address our client's claims against you and your firm, please let me
 know asap.

 Thank you

 CJ




 [Quoted text hidden]
                Case: 1:21-cv-03648 Document #: 1-3 Filed: 07/09/21 Page 3 of 4 PageID #:29
  2 attachments
       Partial List of Copyright Complaints by Haoyi Chen Esq..pdf
       235K
       Trademark Apps for Seemingly Generic Products by Haoyi Chen Esq.pdf
       1591K


Haoyi Chen <haoyichen@archlakelaw.com>                                                                                Thu, Jun 3, 2021 at 2:21 PM
To: CJ Rosenbaum <cjr@amazonsellerslawyer.com>


 Mr. Rosenbaum. While it will take a certain amount of time for me to identify each complaint you provided in your most
 recent letter, and I am still confused by the fact it seems that you are interested in going after legal counsel(s) that
 enforcing copyright right against your client under instruction of the copyright owner(s), rather than the copyright owner(s),
 I believe that your letter made a fundamental error.
 I do not own or control the email address ipcomplaints@th-ip.com, and have never filed any of my complaints therefrom. I
 would suggest you contact ipcomplaints@th-ip.com directly for its information. At the same time, please let me know
 whether and how the infringement reports from the ipcomplaints@th-ip.com contain any of my identifications, so that I
 could take proper actions thereagainst.
 In addition, I believe your client constitutes willful infringements to my clients' US registered copyrights for importing,
 offering and selling infringing products on Amazon.com. I will be happy to ask my clients' permission to provide you with a
 list of US registered copyright numbers that is associated with each of the complaints in your letter that was filed by me, if
 you raise such requests.
 Thank you.


 Arch & Lake                              LLP

 Haoyi Chen PhD JD / Partner

 haoyichen@archlakelaw.com

 Arch & Lake LLP

 2500 Wilcrest, Suite 301

 Houston, Texas, 77042

 Phone: 346-335-9890

 Fax: 312-614-1873



 CONFIDENTIALITY NOTICE: This electronic mail transmission and any attachments are confidential and may be privileged. They should be
 read or retained only by the intended recipient. If you have received this transmission in error, please notify the sender immediately and delete the
 transmission from your system.


 [Quoted text hidden]



CJ Rosenbaum <cjr@amazonsellerslawyer.com>                                                                             Fri, Jun 4, 2021 at 8:52 AM
To: Haoyi Chen <haoyichen@archlakelaw.com>

 Mr. Chen,

 I received your response and your denial that the other emails are controlled or accessed by you and/or anyone under
 your control. While we have not yet completed our investigation. I anticipate filing an action against you, your firm and
 your client(s).

 If you will be handling the case, then we can continue to communicate. If you and/or your firm are hiring or being
 assigned counsel by your carrier, then that lawyer or law firm should contact me.
               Case: 1:21-cv-03648 Document #: 1-3 Filed: 07/09/21 Page 4 of 4 PageID #:30
I hope that the remainder of my research leads me to conclude that you did nothing wrong but it doesn't seem to be
leading that way. If you feel that providing me with further information will lead me to conclude that an action against you
is misplaced and your counsel, if any, agrees, then send me whatever you want me to review.

CJ
[Quoted text hidden]
